DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20190170878 A1 (hereinafter Munro), 
US 20200207252 A1 (hereinafter Guidi)
US 20200361034 A1 (Hereinafter Mullins)
US 20150219764 A1 (hereinafter Lipson)
US 20200011977 A1 (hereinafter Stefan; Fig.1, Fig.8, para 13, 87-112; pulse and CW are fired in succession)
US 20080316026 A1 (Fig.1; a second laser is transmit after first laser detect object)
US 20220163634 A1 (multiple emitters with CW & pulsed, para 53, Fig.3A)
US 20200209358 A1 (Fig.11, para 37; two emitter, both are combined)
US 20170102212 A1 (hybrid laser system with CW & Pulsed, Fig.10, 6)1
US 20190033429 A1 (Fig.13, para 78; radial divergence)








Response to Remarks/Arguments

Applicant’s arguments with respect to prior art rejection have been fully considered but are moot in view of the new grounds of rejection, necessitated by claim amendment.
 
	
	
	

Allowable Subject Matter, Claim Objection
Claims 11, 15 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Because the additional limitations in the context of other limitations in the claim, the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. Other Claims are allowable for similar reason. With the current amendment to the independent claims, Munro does not teach the additional limitations of claim 11 in the context of the independent claim, because Munro changing power is limited to activating and deactivating.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 16-21 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 16 and 21 recites “the second emitter”.  It is not clear what is this second emitter? Is it the CW laser emitter or pulsed laser emitter? For examination purpose concept similar to amended limitations of claim 1 is assumed. That is repetition rate of one emitter is based on power parameter of other emitter




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munro in view of Guidi in view of Mullins.

Regarding Claim 16. Munro teaches a system [(Fig.2, Fig.4)] , comprising:	 [(para 42, unit 48 of Fig.2)] [(para 43, unit 56 of Fig.2)] [(unit 42, Fig.2)] , the instructions comprising, to:		 determine a reflectivity parameter using the CW laser emitter [(Fig.4 step 202, 204; inspect for uniform-low level signal or 3D image {para 51}; “Finally, the image processing system 42 can then arrange the pixel amplitude data into a two-dimensional array which is used to represent the relative reflectance of each point in the target 60” para 41, 32)] :		 then, determine a power parameter using the pulsed laser emitter [(step 206-208 of Fig.4, para 53, 60; when there is no scattering medium, the pulsed laser is deactivated otherwise keep actuating)] :		 and then, actuate the pulsed laser emitter. [(step 206-208 of Fig.4, para 53, 60; when there is no scattering medium, the pulsed laser is deactivated otherwise keep actuating)] :	

Munro does not explicitly show a support and the emitters are coupled to the support.

However, in the same/related field of endeavor, Guidi teaches support and the emitters are coupled to the support [(Guidi; flashed/pulsed and continuous light sources {para-3} are arranged radially on a base { Fig.2A-B} that is located on rotating 402 {fig.4 para 77-78}; part of LIDAR system {para 80})] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would enhance the system by providing strong system for wider range.

Munro in view of Guidi does not explicitly teaches that repetition rate of one emitter is based on power parameter of another emitter

However, in the same/related field of endeavor, Mullins teaches epetition rate of one emitter is based on power parameter of another emitter [(Para 31; pulse rate/repetition rate of the second laser {pulsed laser} is set such that its power level is 70% lower than first continuous laser)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would be predictable and produce predictable result without changing their respective functionalities [(Both Munro and Mullins are describing use of two lasers Continuous and pulsed laser with different level of capabilities )] .


Guidi additionally teaches with respect to claim 17. The system of claim 16, wherein the CW laser emitter and the pulsed laser emitter each face radially outwardly of the support [(Guidi; flashed/pulsed and continuous light sources {para-3} are arranged radially on a base { Fig.2A-B} that is located on rotating 402 {fig.4 para 77-78}; part of LIDAR system {para 80})] .

Guidi additionally teaches with respect to claim 18. The system of claim 16, wherein the support extends along an axis of rotation, wherein the CW laser emitter is positioned laterally in a direction of rotation with respect to the pulsed laser emitter. [(Guidi; flashed/pulsed and continuous light sources {para-3} are arranged radially on a base { Fig.2A-B} that is located on rotating 402 {fig.4 para 77-78})] .


Guidi additionally teaches with respect to claim 20. The system of claim 16, further comprising:		 a base coupled to the support, wherein the support rotates relative to the base [(Guidi Fig.4 para 78)] .
  
Regarding claims 1, 2:	 see analysis of claim 16 & 17

Guidi additionally teaches with respect to claim 3. The system of claim 1, wherein the support extends along an axis, wherein the first and second emitters are circumferentially-positioned so that a first optical axis (of the first emitter) is angularly offset with respect to a second optical axis (of the second emitter). [(Guidi Fig.2A-2B)] 

Guidi additionally teaches with respect to claim 4. The system of claim 3, wherein the first and second optical axes diverge. [(Guidi Fig.2A-2B)] 

Guidi additionally teaches with respect to claim 5. The system of claim 1, wherein the support extends along an axis, wherein the first and second emitters are positioned at a common elevation along the axis. [(Guidi para 77-78 & Fig.4; positioned on x-y plane, same z or elevation)] 

Guidi additionally teaches with respect to claim 6. The system of claim 5, wherein the support extends along an axis of rotation, wherein the first emitter is positioned laterally in a direction of rotation with respect to the second emitter. [(Guidi; flashed/pulsed and continuous light sources {para-3} are arranged radially on a base { Fig.2A-B} that is located on rotating 402 {fig.4 para 77-78})] .

Guidi additionally teaches with respect to claim 9. The system of claim 1, further comprising a base, wherein the support rotates relative to the base. [(Guidi Fig.4 para 78)] .

Munro additionally teaches with respect to claim 10. The system of claim 1, further comprising:		 a processor:		 and memory storing instructions executable by the processor, the instructions comprising, to:		 actuate the first emitter:		 and then, actuate the second emitter. [(Fig.2, Fig.4 )] 

	

Claims 1-7, 9-10, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Munro in view of Lipson in view of Mullins.

Regarding Claim 16. Munro teaches a system [(Fig.2, Fig.4)] , comprising:		 [(para 42, unit 48 of Fig.2)] [(para 43, unit 56 of Fig.2)] 		 a processor:	 and memory storing instructions executable by the processor [(unit 42, Fig.2)] , the instructions comprising, to:		 determine a reflectivity parameter using the CW laser emitter [(Fig.4 step 202, 204; inspect for uniform-low level signal or 3D image {para 51}; “Finally, the image processing system 42 can then arrange the pixel amplitude data into a two-dimensional array which is used to represent the relative reflectance of each point in the target 60” para 41, 32)] :		 then, determine a power parameter using the pulsed laser emitter [(step 206-208 of Fig.4, para 53, 60; when there is no scattering medium, the pulsed laser is deactivated otherwise keep actuating)] :		 and then, actuate the pulsed laser emitter. [(step 206-208 of Fig.4, para 53, 60; when there is no scattering medium, the pulsed laser is deactivated otherwise keep actuating)] :	

Munro does not explicitly show a support and the emitters are coupled to the support.

However, in the same/related field of endeavor, Lipson teaches support and the emitters are coupled to the support [(Lipson; Fig.1, para 22)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would enhance the system by providing strong system for wider range.

Munro in view of Lipson does not explicitly teaches that repetition rate of one emitter is based on power parameter of another emitter

However, in the same/related field of endeavor, Mullins teaches epetition rate of one emitter is based on power parameter of another emitter [(Para 31; pulse rate/repetition rate of the second laser {pulsed laser} is set such that its power level is 70% lower than first continuous laser)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would be predictable and produce predictable result without changing their respective functionalities [(Both Munro and Mullins are describing use of two lasers Continuous and pulsed laser with different level of capabilities )] .

Lipson additionally teaches with respect to claim 17. The system of claim 16, wherein the CW laser emitter and the pulsed laser emitter each face radially outwardly of the support [(Lipson; Fig.1, para 22)] ..

Lipson additionally teaches with respect to claim 18. The system of claim 16, wherein the support extends along an axis of rotation, wherein the CW laser emitter is positioned laterally in a direction of rotation with respect to the pulsed laser emitter. [(Lipson; Fig.1, para 22; circular in para 27)] .


Munro in view of Lipson additionally teaches 19. The system of claim 16, further comprising:		 a first receiver configured to receive a return from the CW laser emitter:	 and a second receiver configured to receive a return from the pulsed laser emitter. [(Lipson para 22 teaches corresponding receiver for corresponding emitter )] 

Regarding claims 1, 2: see analysis of claim 16 & 17

Lipson additionally teaches with respect to claim 3. The system of claim 1, wherein the support extends along an axis, wherein the first and second emitters are circumferentially-positioned so that a first optical axis (of the first emitter) is angularly offset with respect to a second optical axis (of the second emitter). [(Lipson; Fig.1, para 22; circular in para 27)] .

Lipson additionally teaches with respect to claim 4. The system of claim 3, wherein the first and second optical axes diverge. [(Lipson; Fig.1, para 22; circular in para 27)] .

Lipson additionally teaches with respect to claim 5. The system of claim 1, wherein the support extends along an axis, wherein the first and second emitters are positioned at a common elevation along the axis. [(Lipson; Fig.1, para 22; circular in para 27)] .

Lipson additionally teaches with respect to claim 6. The system of claim 5, wherein the support extends along an axis of rotation, wherein the first emitter is positioned laterally in a direction of rotation with respect to the second emitter. [(Lipson; Fig.1, para 22; circular in para 27)] .


Lipson additionally teaches with respect to claim 7. The system of claim 1, further comprising:		 a first receiver coupled to the support and facing radially outwardly:	 and a second receiver coupled to the support and facing radially outwardly. [(Lipson; Fig.1, para 22)] .

Lipson additionally teaches with respect to claim 9. The system of claim 1, further comprising a base, wherein the support rotates relative to the base. [(Lipson; Fig.1, para 22; circular in para 27)] .

Munro additionally teaches with respect to claim 10. The system of claim 1, further comprising:		 a processor: and memory storing instructions executable by the processor, the instructions comprising, to: actuate the first emitter:	and then, actuate the second emitter. [(Fig.2, Fig.4 )] 

	
Munro in view of Lipson additionally teaches 13. The system of claim 1, further comprising:		 a first receiver:	 a second receiver:	[(Lipson para 22)] 	 a processor:		 and memory storing instructions executable by the processor, the instructions comprising, to:	 using a return received via the first receiver, determine a power parameter for the second emitter. [(Munro Fig.4 step 202, 204; inspect for uniform-low level signal or 3D image {para 51}; “Finally, the image processing system 42 can then arrange the pixel amplitude data into a two-dimensional array which is used to represent the relative reflectance of each point in the target 60” para 41, 32; step 206-208 of Fig.4, para 53, 60; when there is no scattering medium, the pulsed laser is deactivated otherwise keep actuating)] :	

Munro in view of Lipson additionally teaches 14. The system of claim 13, wherein the instructions further comprise to:		 determine a plurality of range measurements using the second emitter and the second receiver [(Lipson para 22, Munro para 4)] :	 and prior to each determination, update the power parameter by actuating the first emitter. [(Fig.4 step 202, 204; inspect for uniform-low level signal or 3D image {para 51}; “Finally, the image processing system 42 can then arrange the pixel amplitude data into a two-dimensional array which is used to represent the relative reflectance of each point in the target 60” para 41, 32; step 206-208 of Fig.4, para 53, 60; when there is no scattering medium, the pulsed laser is deactivated otherwise keep actuating)] :	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Munro in view of Lipson in view of Mullins in view of Stefan.

Regarding claim 8: Munro in view of Lipson does not explicitly show the first receiver comprises a first saturation threshold, and the second receiver comprises a second saturation threshold, wherein the second saturation threshold is less than the first saturation threshold.

However, in the same/related field of endeavor, Stefan teaches the first receiver comprises a first saturation threshold, and the second receiver comprises a second saturation threshold [(Lipson para 7)] ; Lipson explained that each receiver comes with a certain threshold noise power. Below this threshold the signal contributions cannot be distinguished from the noise and background contributions, Munro teaches the second/pulsed emitter type can detect more noisy signal, therefore the second saturation threshold is less than the first saturation threshold. [(Munro para 54; claim 5)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would have been brought predictable result.  

 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486